                IN THE UNITED STATES DISTRICT COURT
                FOR THE MIDDLE DISTRICT OF GEORGIA
                         COLUMBUS DIVISION

PAUL GOMES LOUIS,                 *

      Petitioner,                 *

vs.                               *
                                          CASE NO. 4:19-CV-96 (CDL)
WARDEN, STEWART DETENTION         *
CENTER,
                                  *
      Respondent.
                                  *


                              O R D E R

      This matter is before the Court pursuant to a Report and

Recommendation by the United States Magistrate Judge entered on

August 15, 2019. There was no objection to this Recommendation as

permitted by 28 U.S.C. § 636(b)(1). Therefore, the Court reviews

the Recommendation for clear error.       Finding no clear error, the

Court adopts the Recommendation of the Magistrate Judge and makes

it the order of this Court.

      IT IS SO ORDERED, this 10th day of September, 2019.

                                      S/Clay D. Land
                                      CLAY D. LAND
                                      CHIEF U.S. DISTRICT COURT JUDGE
                                      MIDDLE DISTRICT OF GEORGIA
